Citation Nr: 0212511	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  90-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for a growth on the 
left side of the face.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to May 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
right hip and right leg conditions.

In June 1999, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

In an October 1999 decision, the Board denied service 
connection for a right leg disability and a right hip 
disability, determining that the veteran had not submitted 
well-grounded claims for service connection.  The veteran 
appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2000, the 
parties filed a joint motion for remand, asserting that the 
veteran had submitted well-grounded claims for service 
connection for right leg and right hip disabilities and that 
the issues should be readjudicated on the merits.  The 
parties also stated that further development appeared 
necessary.  Lastly, the parties stated that the veteran would 
be informed of his right to submit additional evidence and 
argument.  The Court granted the joint motion in September 
2000.

In compliance with the joint motion and the Court order, the 
Board remanded these claims for additional development and 
adjudicative action in July 2001.  The case has been returned 
to the Board for further appellate review. 

The issue of service connection for a growth on the left side 
of the face is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Degenerative joint disease of the right leg is not 
attributable to an injury in service.  

2.  Degenerative joint disease of the right hip is not 
attributable to an injury in service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2001).

2.  Degenerative joint disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.

Additionally, in the February 1996 rating decision on appeal 
and the November 1997, June 1998, July 1998, and June 2002 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for a right leg disability and a right hip 
disability.  Although it does not appear that any of the 
supplemental statements of the case provided the veteran with 
the pertinent regulations that applied to his claim for 
service connection, the RO had provided the veteran with the 
regulations pertaining to service connection in a June 1990 
statement of the case pertaining to issues of service 
connection for left leg and left hip disabilities.

The rating decision and supplemental statements of the case 
mentioned above were mailed to the veteran and his 
representative at the respective times (the veteran was 
represented by the Disabled American Veterans and is now 
represented by a private attorney).  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Also, in the October 1999 decision, which was subsequently 
vacated, the Board provided the veteran with both the laws 
and regulations pertaining to service connection.  Finally, 
in November 2001, the RO provided the veteran with a thorough 
presentation of the VCAA, to include what evidence was 
necessary to establish service connection.  Specifically, the 
RO stated that the veteran needed to bring forth evidence of 
an injury or disease that began in service or that made worse 
a disability that preexisted service, a current disability, 
and a relationship between the current disability and a 
disease or injury in service.  The RO also informed the 
veteran that he should submit evidence that his current right 
hip and right leg disabilities were related to his period of 
active service.  It specifically asked for Dr. Gamboa's 
opinion as to the prospects of a relationship between the 
current disabilities and the veteran's service.  The RO 
offered to assist the veteran in obtaining this evidence and 
asked that he submit information to it within 60 days.  

In November 2001, the veteran submitted a statement, 
indicating that Dr. Gamboa was no longer at VA and that he 
had no idea of his current location.  He added that he had 
received treatment for his right leg and right hip at VA.

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for his 
right leg and hip from a private physician, who had died.  He 
stated that he had been unable to obtain these medical 
records.  The veteran has indicated that he has received 
treatment at the VA facility in Tuscaloosa, Alabama, which 
records have been obtained and associated with the claims 
file.  Also, the veteran stated he was in receipt of Social 
Security Administration disability benefits.  The RO has 
obtained the medical records relied upon by the Social 
Security Administration and associated them with the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for the right 
leg and right hip that have not been associated with the 
claims file.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo several VA examinations 
related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

The veteran contends that he had no problems with his right 
leg and hip prior to entry into service, but that while on 
guard duty in approximately 1961, he fell and injured his 
right leg and hip.  According to his statements he was placed 
on "quarters" restriction for a day, and was treated on at 
least one occasion after the actual injury while still in 
service.  Although it is not clear from his statements, he 
also appears to assert that he sought treatment for his right 
leg and hip from his family physician, Dr. Stallworth, while 
absent without leave.  The veteran further contends that he 
continued to have problems with his right leg and hip after 
discharge in May 1962 up through the present.  He maintains 
that he was treated by Dr. Stallworth until approximately 
1976, at which time he ceased treatment for financial 
reasons, with the exception of an employment physical in the 
1980's.

Service medical records show that at his July 1960 enlistment 
examination, clinical evaluation of the lower extremities was 
normal, as was the neurological examination.  The only 
notation of treatment in service is for pain in the left leg, 
which the veteran avers should have been reflected as pain in 
the right leg, in July 1961.

In a March 1962 report of medical examination, clinical 
evaluation of the lower extremities was normal, as was the 
neurological examination.  In a report of medical history 
completed by the veteran at that time, he denied ever having 
or having then leg cramps; arthritis; a bone, joint or other 
deformity; lameness; and foot trouble, although he did 
indicate other problems such as boils.  In May 1962 the 
veteran signed documentation indicating that there had been 
no change in his physical condition since his March 1962 
examination.

On the veteran's original claim for service connection, he 
indicated he was seeking service connection for left leg and 
left hip disabilities.  At an April 1991 hearing before the 
Board, the veteran explained that it was his right leg and 
right hip that he had injured in service.  He testified that 
he had fallen in service while on guard duty and that he laid 
on the ground for two and a half hours because he could not 
move.  He described his condition as being temporarily 
paralyzed.

A June 1994 VA examination report shows that the veteran 
reported chronic right lower extremity pain.  The examiner 
stated that motor examination revealed "about 5/5 strength 
throughout."  Sensory examination revealed normal light 
touch.  The examiner noted that pinprick was somewhat 
diminished over the right lower extremity, particularly over 
the right foot "in a nonderatomal fashion."  He further 
noted that vibration was somewhat diminished in the right 
lower extremity versus the other limbs.  The impression was 
right lower extremity pain.  The examiner stated that the 
veteran had had long duration of right lower extremity pain 
without any evidence of radicular finding on examination that 
day.  He stated that a lumbosacral spine x-ray would be 
ordered to rule out degenerative joint disease and an 
electromyography and nerve conduction velocity to rule out 
the possibility of any neuropathy or radiculopathy causing 
his complaints.

An April 1996 VA examination report shows that the veteran 
reported that he had right hip pain.  He reported the injury 
in service.  The examiner examined the right hip and entered 
impressions of "[i]njury to the right hip during service" 
and "[c]ontinued chronic pain secondary to degenerative 
joint disease of the hip."  X-rays taken of the right hip 
and right pelvis were within normal limits.

A January 1997 VA examination report shows that the veteran 
reported the inservice right leg injury.  The examiner noted 
that he had reviewed the claims file.  He examined the 
veteran and had x-rays taken.  X-rays showed mild 
degenerative changes in the right hip.  The examiner entered 
impressions of chronic right leg pain secondary to muscle 
spasms of the right thigh and degenerative joint disease of 
the right hip.  The examiner stated that the veteran's pain 
in the right leg was not related to the inservice injury 30 
years prior.

A June 1997 VA examination report shows that examination of 
the right hip did not reveal any evidence of pain on range of 
motion.  The examiner entered a diagnosis of history of pain 
in the right hip.  He stated that the etiology of the 
disabilities in the right leg and right hip were "evacent" 
[sic].  He added that the diagnoses or opinions did not show 
any relationship to exact trauma sustained during military 
service three decades earlier.

At the June 1999 Board hearing, the veteran testified as to 
the accident he sustained in service.  He stated he was put 
on bed rest to stay off of his right leg.  He stated that 
although the service medical record showed that he had 
injured his left leg, that it had been a mistake because it 
was his right leg.  The veteran stated that he was treated 
more than one time for his right leg pain.

A December 2001 VA examination report shows that the examiner 
reviewed the claims file, paying close attention to the prior 
examinations of June 1994, April 1996, and June 1997.  The 
examiner noted that the veteran had injured his right leg in 
service.  He further noted that the veteran reported that he 
had fallen while at work in 1984 and sustained a low back 
injury and from that time, he had experienced radiation of 
pain down the right lower extremity.  The examiner examined 
the veteran's right leg and hip.  He stated that x-rays taken 
of the patient's pelvis and both hips revealed no evidence of 
old or recent injury.  The examiner stated that there was 
sclerosis and minimal narrowing of the joint spaces, which, 
in his opinion, were consistent with the veteran's age.  The 
examiner made the following conclusion:

In my opinion, it is felt that the 
patient's current right leg and right hip 
disabilities are not the result of his 
fall while in the service.  I find no 
evidence of any arthritic changes in 
either the right hip or lumbosacral spine 
which could be attributed to the alleged 
fall.  It is also to be noted that on x-
ray there was a 10 degree right scoliosis 
which, in my opinion, is totally 
unrelated to his fall.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for a 
chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right leg and right hip 
disabilities.  The reasons follow.

The evidence that supports the veteran's claims is the April 
1996 VA examination report.  There, the examiner entered 
impressions of injury to the right hip during service and 
that the veteran had continued chronic pain secondary to 
degenerative joint disease of the hip.  Additionally, the 
veteran has stated that he injured his right leg and right 
hip in service, when he fell, and that he has had pain in 
those areas since that time.  

The Board finds, however, that evidence against the veteran's 
claims outweighs the evidence that supports his claims.  The 
evidence against the veteran's claims are the service medical 
records and the January 1997, June 1997, and December 2001 VA 
examination reports.  The service medical records do not show 
a right leg/hip injury.  Regardless, the veteran is competent 
to state that he sustained an injury to his right leg/right 
hip in service and the Board will concede an inservice 
injury.  However, in March 1962, the veteran denied any 
symptoms pertaining to his leg and/or hip.  The veteran has 
stated and testified that his right leg and hip bothered him 
from the time of the injury in 1961 to the time of his 
discharge from service.  Such statement is inconsistent with 
his inservice statements denying any problems with his right 
leg/hip.  The Board gives more probative value to statements 
that the veteran made contemporaneous to service than current 
statements and testimony in conjunction with a claim for 
monetary benefits.

Additionally, in the January 1997, June 1997, and December 
2001 examination reports, the examiner determined that the 
veteran's current right leg/right hip disabilities were not 
related to the inservice injury.  In each of these 
examination reports, the examiner noted that he had had an 
opportunity to review the veteran's claims file.  In the 
January 1997 examination report, the examiner stated that the 
veteran's pain in the right leg was not related to the 
inservice injury.  In the June 1997 examination report, the 
examiner stated that there was no relationship between the 
diagnosis of history of pain in the right hip and the trauma 
the veteran sustained in service.  In the December 2001 
examination report, the examiner stated that the veteran's 
right hip and right leg disabilities were not the result of 
the fall in service.  He substantiated his determination with 
references to evidence in the claims file supportive of his 
opinion.

In the April 1996 examination report, which provides a 
positive relationship between the veteran's current 
disabilities and service, the examiner does not indicate that 
he had an opportunity to review the claims file.  This gives 
the April 1996 opinion less probative value.  Three opinions 
have been provided that do not support the veteran's claim, 
and each of those opinions were based upon a review of the 
claims file.  The April 1996 opinion appears to be based upon 
history provided by the veteran, which also gives this 
opinion less probative value.  Again, the Board concedes that 
the veteran sustained an injury to his right leg/hip in 
service.  However, the Board does not find that the veteran's 
allegations of chronic pain since that time to be credible.  
He did not report any pain in his right lower extremity, to 
include the right hip, at the time of the March 1962 
examination and report of medical history.  Additionally, the 
first time the veteran complained of right leg pain, as shown 
in the record, was in April 1991 at a Board hearing.  This is 
almost 30 years following the veteran's discharge from 
service.  As stated above, the Board finds that the 
statements made by the veteran in service are more probative 
as to chronic leg pain than his current statements made in 
connection with a claim for monetary benefits. 

Three medical opinions indicate that there is no relationship 
between the veteran's current complaints and the inservice 
injury.  One medical opinion indicates that there may be a 
relationship.  The Board finds that the January 1997, June 
1997, and December 2001 medical opinions outweigh the April 
1996 medical opinion for the reasons stated above.  Three 
opinions are in agreement with each other and based upon 
review of the claims file.  The Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for right leg and right hip 
disabilities, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

The Board is aware that the veteran complained about the 
December 2001 examination.  He stated that the examiner did 
not want to listen to what he had to say.  The veteran stated 
he felt that the examiner behaved unprofessionally.  He noted 
that the examiner had his claims file on the desk but that he 
never looked at it while examining him.  The veteran stated 
that the examiner did not call him by his name and stated 
that he did not have the veteran's record.  He claimed that 
the December 2001 examination was not an "examination."   
Since the reported findings in the evaluation report are 
sufficiently detailed with acknowledgment of having reviewed 
the claims file, clinical findings, and pertinent diagnoses, 
and it is not shown that the examination was in some way 
incorrectly prepared or that the VA examiner failed to 
address the clinical significance of the veteran's 
disabilities of the right leg and right hip, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  The mere fact that the 
findings entered in the evaluation report are not to the 
veteran's liking is not sufficient to warrant additional 
development.

The Board regrets that a more favorable decision could not be 
made in the case.


ORDER

Service connection for a right leg disability is denied.

Service connection for a right hip disability is denied.


REMAND

In October 1999, the Board remanded the issue of service 
connection for a growth on the left side of the face.  The RO 
fulfilled the requests made by the Board and issued a 
supplemental statement of the case in March 2000.  However, 
subsequently, additional medical records from the Social 
Security Administration have been associated with the claims 
file, which address the veteran's growth on the left side of 
his face.  When the most recent supplemental statement of the 
case was issued in June 2002, it did not include the issue of 
service connection for a growth on the left side of the face. 
Unfortunately, the issue must be remanded for the issuance of 
a supplemental statement of the case.


Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should issue a supplemental 
statement of the case as to the issue of 
service connection for a growth on the 
left side of the face.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

